Broyles, C. J.
The accused was tried for the offense of assault and battery, under an accusation which contained three counts. Each count charged an assault and battery upon a different person. The trial resulted in a general verdict of guilty, which meant guilty on all three counts. A ground of the motion for a new trial assigns error on the failure of the court to instruct the jury that they might find the defendant guilty, or not guilty, on one or more of the counts in the accusation, and if so that they should specify in their verdict on which count or counts he was found guilty, or not guilty; that if they should find him guilty on all three counts, the form of their verdict would be: “We, the jury, find the defendant guilty;” that if they should find him not guilty on all three counts the form of their verdict would be: “We, the jury, find the defendant not guilty.” The general verdict of guilty not being demanded by the evidence, the failure of the judge to charge the jury substantially as set forth above was error requiring a new trial.
The remaining special grounds of the motion for a new trial (some of which are expressly abandoned in the brief of counsel for the plaintiff in error) show no harmful error. As there must be another trial of the case, the question as to the sufficiency of the evidence to support the verdict is not passed upon.

Judgment reversed.


Luke and Bloodworth, JJ., concur.